We have examined and considered the record in this case in the light of briefs filed and have also, pursuant to sub-paragraph 2 of Section 924.32, Florida Statutes, 1941, and F.S.A., reviewed the evidence to determine if the interests of justice require a new trial, with the result that we find no *Page 801 
reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Affirmed.
ADAMS, C.J., and TERRELL, THOMAS, CHAPMAN, SEBRING, BARNS and HOBSON, JJ., concur.